Order entered September 21, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00116-CR

                       CLETERRION DENGELO MOSBY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75925-V

                                             ORDER
       We REINSTATE the appeal.

       By order entered September 13, 2018, the Court abated the appeal for a hearing before

the trial court regarding why appellant’s brief had not been filed. On September 20, 2018,

appellant filed a motion to extend the time to file his brief explaining why his brief was not filed.

In light of appellant’s explanation, we VACATE our September 13, 2018 order requiring the

trial court to conduct a hearing and make findings regarding appellant’s brief.

       We GRANT appellant’s motion to extend the time to file his brief. Appellant’s brief

shall be due THIRTY DAYS from the date of this order.
       We DIRECT the Clerk to send a copy of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; to counsel Sharita Blacknall; and to

the Dallas County District Attorney.


                                                    /s/    LANA MYERS
                                                           JUSTICE




                                              –2–